IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE                 FILED
                          SEPTEMBER 1998 SESSION
                                                            October 16, 1998

                                                           Cecil Crowson, Jr.
                                                           Appellate C ourt Clerk
STATE OF TENNESSEE,           )
                              )
             Appellee,        )    No. 03C01-9712-CR-00538
                              )
                              )    Sullilvan County
v.                            )
                              )    Honorable Phyllis H. Miller, Judge
                              )
STEVE ANTHONY RUTH,           )    (Attempt to obtain a controlled substance
                              )    by fraud)
                              )
             Appellant.       )



For the Appellant:                 For the Appellee:

Stephen M. Wallace                 John Knox Walkup
District Public Defender           Attorney General of Tennessee
   and                                    and
Richard Tate                       Todd R. Kelley
Assistant Public Defender          Assistant Attorney General of Tennessee
P.O. Box 839                       425 Fifth Avenue North
Blountville, TN 37617-0839         Nashville, TN 37243-0493

                                   H. Greeley Wells, Jr.
                                   District Attorney General
                                           and
                                   Edward Wilson
                                   Assistant District Attorney General
                                   P.O. Box 526
                                   Blountville, TN 37617-526




OPINION FILED:____________________


AFFIRMED PURSUANT TO RULE 20

Joseph M. Tipton
Judge
                                       OPINION



              The defendant, Steve Anthony Ruth, appeals as of right from his

conviction in the Sullivan County Criminal Court following a jury trial for attempt to

obtain a controlled substance by fraud, a Class D felony. The defendant was

sentenced as a Range II, multiple offender to five years in the custody of the

Department of Correction to be served consecutively to prior sentences, and he was

fined two hundred fifty dollars. The defendant contends that the evidence is insufficient

to support his conviction. We affirm the judgment of conviction pursuant to Rule 20,

Tenn. Ct. Crim. App. R.



              Our standard of review when the sufficiency of the evidence is questioned

on appeal is "whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.
2781, 2789 (1979). This means that we do not reweigh the evidence, but presume that

the jury has resolved all conflicts in the testimony and drawn all reasonable inferences

from the evidence in favor of the state. See State v. Sheffield, 676 S.W.2d 542, 547

(Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).



              When viewed in the light most favorable to the state, the proof at trial

established that the defendant obtained a prescription pill bottle for Klonopin, a

schedule IV narcotic, from Martin P. Roche, the defendant’s friend. The prescription

had two refills remaining. The defendant took the bottle to Berry’s Pharmacy in

Kingsport to attempt to have it refilled. When the pharmacist at Berry’s called Cave’s

Pharmacy, where the prescription had been filled originally, the pharmacist learned that

Mr. Roche had reported his prescription stolen. The pharmacist at Berry’s called 9-1-1,

and the police arrived at Berry’s and arrested the defendant. The defendant made a



                                             2
statement to the police in which he said, “I knew trying to fill it was wrong, but I needed,

I needed it to calm my nerves.”



              After full consideration of the record, the briefs, and the law governing the

issue presented, we are of the opinion that the evidence is sufficient to support the

defendant’s conviction for attempt to obtain a controlled substance by fraud and that no

precedential value would be derived from the rendering of a full opinion. Therefore, we

conclude that the judgment of the trial court should be affirmed pursuant to Rule 20,

Tenn. Ct. Crim. App. R.




                                                 ________________________________
                                                 Joseph M. Tipton, Judge



CONCUR:



_________________________
John H. Peay, Judge



_________________________
David G. Hayes, Judge




                                             3